           Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

K. SCOTT STOKES,                       )
                                       )
      Plaintiff,                       )
                                       )       CIVIL ACTION
v.                                     )
                                       )       FILE No. _____________________
ROSWELL BUSINESS                       )
CORNER LLC,                            )
                                       )
      Defendant.                       )

                                   COMPLAINT

      COMES NOW, K. SCOTT STOKES, by and through the undersigned

counsel, and files this, his Complaint against Defendant ROSWELL BUSINESS

CORNER LLC pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                          JURISDICTION AND VENUE

      1.      This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.      Venue is proper in the federal District Court for the Northern District

                                           1
           Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 2 of 15




of Georgia, Atlanta Division.

                                      PARTIES

      3.      Plaintiff K. SCOTT STOKES (hereinafter “Plaintiff”) is, and has been

at all times relevant to the instant matter, a natural person residing in Atlanta,

Georgia (Fulton County).

      4.      Plaintiff is a quadriplegic and is disabled as defined by the ADA.

      5.      Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking, standing, grabbing, grasping and pinching.

      6.      Plaintiff cannot walk and uses a wheelchair for mobility purposes.

      7.      Defendant ROSWELL BUSINESS CORNER LLC (hereinafter

“Defendant”) is a Georgia limited liability company that transacts business in the

state of Georgia and within this judicial district.

      8.      Defendant may be properly served with process via its registered

agent for service, to wit: Mohammed Firoj, 1000 Marietta Hwy, Suite 600,

Roswell, Georgia, 30075.

                            FACTUAL ALLEGATIONS

      9.      On or about February 27, 2021, Plaintiff was a customer at “Star

Pizza,” a business located at 1000 Marietta Highway #600, Roswell, Georgia


                                           2
         Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 3 of 15




30075.

      10.    On or about April 9, 2021, Plaintiff was a customer at “Korner Food

Mart,” a business located at 1000 Marietta Highway #100, Roswell, Georgia

30075.

      11.    Defendant is the owner (or co-owner) of the real property and

improvements that are the subject of this action. (The contiguous structures and

improvements situated upon said real property shall be referenced herein as the

“Facility,” and said real property shall be referenced herein as the “Property”).

      12.    Plaintiff lives approximately six (6) miles from the Facility and

Property.

      13.    Plaintiff’s access to the business(es) located at 1000 Marietta

Highway, Roswell, Georgia 30075 (Fulton County Property Appraiser’s parcel

number 12 162002330606), and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of his disabilities, and he will be denied

and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.

      14.    Plaintiff has visited the Facility and Property at least once before and


                                          3
         Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 4 of 15




intends on revisiting the Facility and Property once the Facility and Property are

made accessible.

      15.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.

      16.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      17.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      18.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      19.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      20.    The Facility is a public accommodation and service establishment.

      21.    The Property is a public accommodation and service establishment.

                                           4
         Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 5 of 15




      22.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      23.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      24.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      25.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,

and as an advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility and Property that preclude and/or limit his


                                         5
         Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 6 of 15




access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      28.    Plaintiff intends to visit the Facility and Property again in the future as

a customer and as an advocate for the disabled in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly

offered at the Facility and Property, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      29.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      30.    Defendant will continue to discriminate against Plaintiff and others

with disabilities unless and until Defendant is compelled to remove all


                                           6
            Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 7 of 15




physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      31.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      (A)      EXTERIOR ELEMENTS

      (i)      The accessible parking space on the Property most proximate to

               Unit 100 of the Facility is missing proper identification signage,

               in violation of section 502.6 of the 2010 ADAAG standards.

      (ii)     The access aisle adjacent to the accessible parking space on the

               Property most proximate to Unit 100 of the Facility has broken

               pavement and vertical rises in excess of ¼” (one quarter inch)

               within its boundaries, as well as a concrete parking stop within

               its boundaries, creating an additional excessive vertical rise, and

               further, the presence of such parking stop encourages parking in

               the access aisle, in violation of sections 502.3 and 502.4 of the


                                            7
   Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 8 of 15




        2010 ADAAG standards.

(iii)   There is an excessive vertical rise at the base of the accessible

        ramp on the Property that provides access to Unit 100 of the

        Facility, in violation of section 405.7 of the 2010 ADAAG

        standards.

(iv)    The accessible parking space on the Property most proximate to

        Unit 400 of the Facility is missing proper identification signage,

        in violation of section 502.6 of the 2010 ADAAG standards.

(v)     There are changes in level exceeding ¼” (one quarter inch)

        within the access aisle centrally adjacent to the accessible

        parking space on the Property that is most proximate to Unit

        400 of the Facility, in violation of section 502.4 of the 2010

        ADAAG standards. Specifically, there is a concrete seam

        running perpendicularly through said access aisle. The seam

        further promotes puddling within the access aisle.

(vi)    The access aisle adjacent to the accessible parking space on the

        Property most proximate to Unit 400 of the Facility is also not

        level due to the presence of a ramp within the boundaries of

        said access aisle, in violation of section 502.4 of the 2010


                                     8
      Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 9 of 15




         ADAAG standards.

(vii) The operable parts on the fuel dispensers on the Property are at

         a height exceeding 54” (fifty-four inches) from the surface of

         the vehicular way, in violation of section 308.3.1 of the 2010

         ADAAG standards.

(viii) The above-described ramp most proximate to Unit 400 of the

         Facility has a slope exceeding 1:10 (one to ten), in violation of

         section 405.2 of the 2010 ADAAG standards, and its side flares

         have slopes in excess of 1:10 (one to ten), in violation of

         section 406.3 of the 2010 ADAAG standards.

(ix)     The accessible entrance to the Unit 600 portion of the Facility

         has a doorway threshold with a vertical rise in excess of ½”

         (one half inch) that is not beveled (or ramped), in violation of

         sections 302, 303 and 404.2.5 of the 2010 ADAAG standards.

(B)      INTERIOR ELEMENTS

(i)      The interior of Unit 100 of the Facility has sales and services

         counters lacking any portion of which that has a maximum

         height of 36” (thirty-six inches) from the finished floor, in

         violation of section 904.4 of the 2010 ADAAG standards.


                                     9
  Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 10 of 15




(ii)    Unit 100 of the Facility lacks restroom signage that complies

        with sections 216.8 and 703 of the 2010 ADAAG standards.

(iii)   The restroom in Unit 100 of the Facility lacks proper door

        hardware, in violation of sections 309.4 and 404.2.7 of the 2010

        ADAAG standards.

(iv)    There is inadequate clear turning space in the restroom in Unit

        100 of the Facility, in violation of section 603.2.1 of the 2010

        ADAAG standards.

(v)     The sink in the restroom in Unit 100 of the Facility has exposed

        pipes and surfaces that are not insulated or configured to protect

        against contact with the skin, in violation of section 606.5 of the

        2010 ADAAG standards.

(vi)    There are no grab bars adjacent to the commode in the restroom

        in Unit 100 of the Facility, in violation of section 604.5 of the

        2010 ADAAG standards.

(vii) The toilet paper dispenser in the restroom in Unit 100 of the

        Facility is positioned outside the permissible reach range set

        forth in section 604.7 of the 2010 ADAAG standards.

(viii) The soap dispenser in the restroom in Unit 100 of the Facility is


                                    10
        Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 11 of 15




             located outside the prescribed vertical reach ranges set forth in

             section 308.2.1 of the 2010 ADAAG standards.

      (ix)   The mirror in the restrooms in Unit 100 of the Facility exceeds

             the maximum permissible height set forth in section 603.3 of

             the 2010 ADAAG standards.

      (x)    The interior of the Unit 400 of the Facility portion of the

             Facility has sales and services counters lacking any portion of

             which that has a maximum height of 36” (thirty-six inches)

             from the finished floor, in violation of section 904.4 of the 2010

             ADAAG standards.

      32.    Without limitation, the above-described violations of the ADAAG

made it more difficult and dangerous for Plaintiff to traverse the ramps servicing

the Property, more difficult for Plaintiff to enter and exit the units of the Facility,

more difficult for Plaintiff to conduct his business while inside Unit 100 Facility,

more difficult for Plaintiff to use the restroom in Unit 100 of the Facility, and

rendered the fuel dispensers on the Property inaccessible to Plaintiff.

      33.    The Property has not been adequately maintained in operable working

condition for those features of facilities and equipment that are required to be

readily accessible to and usable by persons with disabilities in violation of section


                                          11
        Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 12 of 15




28 C.F.R. § 36.211.

      34.    Upon information and good faith belief, Defendant fails to adhere to a

policy, practice and procedure to ensure that all facilities on the Property are

readily accessible to and usable by disabled individuals.

      35.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      36.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      37.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      38.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA.

      39.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.


                                         12
        Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 13 of 15




      40.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      41.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      42.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      43.    Plaintiff’s requested relief serves the public interest.

      44.    The benefit to Plaintiff and the public of the relief outweighs any

resulting detriment to Defendant.

      45.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      46.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing


                                          13
        Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 14 of 15




Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)   That the Court find Defendant in violation of the ADA and ADAAG;

      (b)   That the Court issue a permanent injunction enjoining Defendant from

            continuing its discriminatory practices;

      (c)   That the Court issue an Order requiring Defendant to (i) remove the

            physical barriers to access and (ii) alter the subject Facility and

            Property to make them readily accessible to, and useable by,

            individuals with disabilities to the extent required by the ADA;

      (d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

            litigation expenses and costs; and

      (e)   That the Court grant such further relief as deemed just and equitable

            in light of the circumstances.

                                      Dated: April 10, 2021.

                                      Respectfully submitted,

                                      /s/Craig J. Ehrlich
                                      Craig J. Ehrlich
                                      Georgia Bar No. 242240
                                      The Law Office of Craig J. Ehrlich, LLC
                                      1123 Zonolite Road, N.E., Suite 7-B
                                      Atlanta, Georgia 30306
                                      Tel: (404) 365-4460
                                      Fax: (855) 415-2480

                                        14
        Case 1:21-cv-01429-AT Document 1 Filed 04/10/21 Page 15 of 15




                                    craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      15
